Citation Nr: 1434212	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a right femoral neck stress fracture, postoperative percutaneous pinning, right hip with posttraumatic arthritis.

2.  Entitlement to a rating higher than 10 percent for arthritis of the left knee.

3.  Entitlement to a rating higher than 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1993.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding them.


REMAND

In appealing the denials of these claims, the Veteran asked for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board to provide testimony in support of these claims.  The hearing originally was scheduled for in February 2012 but rescheduled for June 18, 2012.  She failed to appear to that rescheduled hearing and resultantly was marked a "no show".  Shortly after her rescheduled hearing was to occur, however, both she and her representative notified the AOJ that she had been unable to make the hearing due to a schedule conflict, specifically, a mandatory training session.  She therefore wanted the hearing again rescheduled.  She has a right to this hearing before the Board decides her claims; and, as she has presented good cause for missing the rescheduled hearing, her videoconference hearing again should be rescheduled.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has right to a hearing before the issuance of a Board decision)).  See also 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  

Since the AOJ, rather than the Board, schedules this of hearing, her claims must be returned to the AOJ to again reschedule this requested hearing.  See 38 C.F.R. §§ 20.704, 20.1304 (2013).


Accordingly, these claims are REMANDED for the following action:

Again reschedule the Veteran's videoconference hearing before a VLJ of the Board.  Notify the Veteran of the date, time, and location of her hearing.  Put a copy of this notification letter in her claims file.  If she changes her mind and decides not to have the hearing, or again fails to report for it on the date it is rescheduled for, then also document this in her claims file. 
 
She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



